Exhibit 10.18
 
CONVERTIBLE LOAN AGREEMENT


THIS CONVERTIBLE LOAN AGREEMENT (this “Agreement”) is entered into as of the __
day of ­­­­­March 2011, by and between Neonode, Inc., a Delaware Company (the
“Company”), and the entity set forth on the signature page (the “Investor”).


WHEREAS, the Company and the Investor entered into an Amendment to Convertible
Note Agreement dated as of September 27, 2010 (the “Amendment”); and


WHEREAS, pursuant to the Amendment, the Company issued to the Investor the
number of warrants set forth in Exhibit 1 hereto (the “Current Warrants”) to
purchase fully-paid and non-assessable restricted shares of common stock of the
Company, at a price of $0.055 per share (the “Current Warrant Shares”); and


WHEREAS, the Company requires an infusion of funds in order to finance the
operations of the Company; and


WHEREAS, the Investor is willing to exercise the Current Warrants and make
available a convertible loan to the Company on the terms and conditions set
forth in this Agreement.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.           Exercise of Current Warrants.


1.1           Simultaneously with the execution of this Agreement, the Investor
shall complete and deliver to the Company a warrant exercise notice/Form of
Subscription in the form attached hereto as Exhibit 2, for the exercise of the
number of Current Warrants and the purchase of the number of Current Warrant
Shares set forth in Exhibit 1, at an exercise price of $0.02, $0.04 or $0.055
per share.


1.2           Simultaneously with the execution of this Agreement, the Investor
shall deliver to the Company the aggregate warrant exercise price in the amount
set forth in Exhibit 1 hereto for the number Current Warrant Shares being
purchased hereunder.


2.           Grant of Replacement Warrants.


Simultaneously with the execution of this Agreement, the Company shall deliver
to the Investor a common stock purchase warrant between the Investor and the
Company substantially in the form attached hereto as Exhibit 3, providing the
Investor with 5-year warrants to purchase fully-paid and non-assessable
restricted shares of common stock of the Company, at an exercise price of $0.125
per share (the “Replacement Warrants”).  The number of Replacement Warrants
shall be equal to fifty percent (50%) of the number of Current Warrants being
exercised hereunder, as set forth in Exhibit 1 hereto.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Convertible Loan.


3.1           The Investor agrees to lend to the Company the amount set forth
opposite its name in Exhibit 4 hereto (the “Loan”), subject to the terms and
conditions of this Agreement.


3.2           The Investor will transfer the Loan to the Company, in accordance
with the wire transfer instructions provided in writing by the Company to the
Investor, on the first business day following the approval of this Agreement by
the Company’s Board of Directors (the “Closing”). At the Closing, the Company
will deliver to the Investor a Convertible Promissory Note substantially as set
forth in Exhibit 5


3.3           The Loan will bear interest at a rate of 7% per year.  The accrued
interest will be payable semi-annually on June 30 and December 31 of each
year.  During each interest period, the Investor, solely at their discretion,
may elect to have interest payable on the Loan (i) paid in cash or (ii) paid in
kind through the delivery to the Investor of new Loans with an aggregate par
value equivalent to the interest amount payable for the period under
consideration.  The Investor will provide the Company 45 days’ notice prior to
the semi-annual payment as to their pay in cash or pay in kind election.


3.4           Subject to Section 4 below, the Loan will be repaid on or prior to
March 1, 2014 (the “Due Date”).  Without derogating from the provisions of
Section 4 below, in the event that the Loan and accrued interest shall not be
repaid by the Company by the Due Date and the Investor has not converted the
Loan pursuant to Section 4 below, the Investor’s sole remedy for such non
payment shall be the payment of additional interest at a rate of 10% per annum.
 
3.6           Grant of Warrant.  Simultaneously with the execution of this
Agreement, the Company shall deliver to each Lender a Common Stock Purchase
Warrant (the “Warrant Agreement”) between each Lender and the Company
substantially in the form attached hereto as Exhibit 6 providing the Lenders
with a right to purchase such number of fully-paid and non-assessable restricted
shares of common stock of the Company that is equal in value to twenty-five
percent (25%) of the Loan, at an exercise price of $0.125 per share, as set
forth in Exhibit 4 hereto (the “Warrant Shares”).


4.           Conversion


4.1           Automatic Conversion


4.1.1           In the event that on or before the Due Date, the Company’s
common stock is traded at a price per share of $0.25 or higher for five (5)
consecutive trading days, then, the Loan shall be automatically converted into
fully-paid and non-assessable restricted shares of common stock of the Company
(the “Restricted Shares”), at a price of $0.10 per share.


4.1.2           Notwithstanding the automatic conversion pursuant to Section 4.1
above, the Company will continue to pay interest on the Loan as if the Loan were
still outstanding until six (6) months after the automatic conversion, and the
post-conversion interest will be paid in cash or stock, at the Investor’s
option.


4.1.3           In the event that on or before the Due Date, the Company
consummates a financing in the amount of at least $5 million (the “Financing”),
then the Loan shall be automatically converted into Restricted Shares, at a
price equal to the lower of (a) $0.10 per share or (b) the price per share of
the securities issued pursuant to the Financing.  Such conversion shall be
conditional upon, and concurrent with, the closing of the Financing.
 
 
2

--------------------------------------------------------------------------------

 
 
4.1.4           Notwithstanding the automatic conversion pursuant to Section 4.3
above, the Company will continue to pay interest on the Loan as if the Loan were
still outstanding until twelve (12) months after the automatic conversion, and
the post-conversion interest will be paid in cash or stock, at the Investor’s
option.


4.2           Optional Conversion. Without derogating from the provisions of
Section 5 below, the Investor shall have at any time prior to the Due Date
(including immediately prior to an Event of Acceleration, as defined below) the
option to convert the Loan into Restricted Shares, at a price of $0.10 per
share.


4.4           The Company shall, promptly upon any conversion of the Investor’s
Loan, issue and deliver to the Investor a certificate representing the number of
shares of the Restricted Shares to which the Investor shall be entitled upon
conversion of the Investor’s Loan (bearing such legends as are required under
applicable law, in the opinion of counsel of the Company).
 
 
5.           Acceleration of Conversion.


The Loan will become, in the Investor’s sole discretion, either repayable or
convertible pursuant to the terms set forth in Section 4.2 above, upon the
occurrence of an Event of Acceleration (as defined below) that occurs prior to
the conversion of the Loan under Section 4 above. For the purposes of this
Section 4, an “Event of Acceleration” shall be deemed to exist upon the
occurrence of any of the following:  (a) the Company files a petition in
bankruptcy, files a petition seeking any reorganization, arrangement,
composition, or similar relief under any law regarding insolvency or relief for
debtors, or makes an assignment for the benefit of creditors; (b) a receiver,
trustee, or similar officer is appointed for the business or a significant part
of the property of the Company, and such appointments are not stayed, enjoined,
or discharged within forty five (45) days from their commencement; (c) any
involuntary petition or proceeding under bankruptcy or insolvency laws is
instituted against the Company, and such actions are not stayed, enjoined, or
discharged within forty five (45) days from their commencement;  (d) the Company
adopts a resolution for discontinuance of its business or for its liquidation,
dissolution or winding-up; or (e)  a sale of all or substantially all of the
assets of the Company.


6.           Information on the Company


Each Investor has been furnished with or has had access at the EDGAR Website of
the SEC to the Company's Amended Form 10-K filed on May 12, 2010 for the fiscal
year ended December 31, 2009 and the financial statements included therein for
the year ended December 31, 2009, together with all subsequent filings made with
the SEC available at the EDGAR website ("Reports").  In addition, each Investor
may have received in writing from the Company such other information concerning
its operations, financial condition and other matters as such Investor has
requested in writing, identified thereon as "Other Written Information" and
considered all factors such Investor deems material in deciding on the
advisability of investing in the Restricted Shares.


7.           Representations, Warranties and Covenants of the Company


The Company hereby represents, warrants and covenants as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
7.1           Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power to own its properties and to
carry on its business as it is now being conducted.


7.2           Authorization, Enforceability.  (i) The Company has the requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder  in accordance with the terms hereof, (ii) the execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by the Company’s
Board of Directors and further consent or authorization of the Company by its
Board of Directors is not required; and (iii) upon the execution and delivery of
this Agreement by the Company, this Agreement will constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.


7.3           Issuance of the Restricted Shares.  The Restricted Shares to be
issued, sold and delivered by the Company hereunder, when so issued, sold and
delivered, will be duly and validly issued, fully paid and nonassessable and
will be issued in reliance upon applicable exemptions from the registration and
qualification provisions of all applicable securities laws of the United States
and each state whose securities laws may be applicable thereto.  All Restricted
Shares will be issued free of any preemptive or similar right and free and clear
of any claim, lien, security interest or other encumbrance.  Assuming the
accuracy of the Investor’s representations and warranties hereunder, the
issuance to the Investor of the Restricted Shares will be exempt from the
registration requirements of the Securities Act and will be made in reliance
upon applicable exemptions from the registration and qualification provisions of
all applicable state securities laws.


8.           Representations, Warranties, Acknowledgments, of the Investors


The Investor hereby represents, warrants, acknowledges, understands and agrees
(as the case may be) to the following, and acknowledges that the Company's
reliance on exemption from registration pursuant to a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”) is
predicated upon the representations of the Investor set forth herein:


8.1           Authorization. The Investor has full power and authority to enter
into this Agreement, and the Agreement has been duly executed by the Investor,
and such authorization constitutes a valid and legally binding obligation of the
Investor, enforceable in accordance with its terms.


8.2           The Restricted Shares Are Not Registered.  The Investor hereby
acknowledges that the Restricted Shares will not be issued by the Company
pursuant to a registration statement under the Securities Act, and therefore the
Investor may be required to hold the Restricted Shares for an indeterminate
period.  The Restricted Shares are issued pursuant hereto in reliance upon a
specific exemption from the registration requirement of the Securities Act which
depends, in part, upon the accuracy of the representations, warranties, and
agreements of the Investor set forth in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
8.3           Investment Intent.  The Investor is acquiring the Restricted
Shares for the Investor’s own account as principal, not as a nominee or agent,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, which resale,
distribution or fractionalization would violate the Securities Act.  The
Investor agrees that a legend to the foregoing effect may be placed upon any and
all certificates issued representing the Restricted Shares.  Further, the
Investor does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to the Restricted Shares, for which the Investor is
purchasing.  The Investor acknowledges that he has been afforded the opportunity
to ask questions of, and to obtain any information from, the Company and the
Board of Directors as he or she deems necessary to determine the suitability and
advisability of, and the merits and risk of, investing in the Company pursuant
hereto.


8.4           Risk.  The Investor is aware that: (i) investment in the Company
involves a high degree of risk, may result in a lack liquidity, and places
substantial restrictions on transferability of interest; and (ii) no Federal or
state agency has made any finding or determination as to the fairness for
investment by the public, nor has made any recommendation or endorsement, of the
Restricted Shares.
 
8.5           ­Financial Ability.  The Investor has sufficient financial
resources available to support the loss of all or a portion of Investor’s
investment in the Company, has no need for liquidity in the investment in the
Company, and is able to bear the economic risk of the investment. The Investor
is sophisticated and experienced in investment matters, and, as a result, is in
a position to evaluate an investment in the Company.


8.6           ­Information.  The Investor has been furnished with any and all
materials that he has requested relating to the Company or the offering of the
Restricted Shares, and the Investor has been afforded the opportunity to ask
questions of the senior management and directors of the Company concerning the
terms and conditions of the offering and to obtain any additional information
necessary to verify the accuracy of the information provided to the
Investor.  The Investor understands that such material is current information
about the Company and does not in any way guarantee future performance or the
completion of future proposed events discussed in such material.  The Investor,
either alone or with his professional advisors, has the capacity to protect his
own interests in connection with this transaction.


8.7           Regulation S Exemption.  If the Investor is not a U.S. Person, the
Investor understands that that the Restricted Shares are being offered and sold
to him in reliance on an exemption from the registration requirements of United
States federal and the state securities laws under Regulation S promulgated
under the Securities Act, and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments, and
understandings of the Investor to determine the applicability of such exemptions
and the suitability of the Investor to acquire the Restricted Shares.


8.8           The Investor consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Restricted Shares set forth in
this Section 9.
 
 
5

--------------------------------------------------------------------------------

 
 
8.9           Legend.  The certificates representing the Restricted Shares shall
contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR NEONODE,
INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO
COUNSEL FOR NEONODE, INC. THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT IS AVAILABLE.”


9.           Miscellaneous.


9.1           Each of the parties hereto shall perform such further acts and
execute such further documents as may reasonably be necessary to carry out and
give full effect to the provisions of this Agreement and the intentions of the
parties as reflected thereby.


9.2           This Agreement shall be governed by and construed according to the
laws of the State of New York, without regard to the conflict of laws provisions
thereof.


9.3           Except as otherwise expressly limited herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors, and administrators of the parties hereto.


9.4           This Agreement and the Exhibits hereto constitute the full and
entire understanding and agreement between the parties with regard to the
subject matters hereof and thereof and supersede any prior agreement, understand
or contract, written or oral, with respect to the subject matter hereof and
thereof.


9.5           No delay or omission to exercise any right, power, or remedy
accruing to any party upon any breach or default under this Agreement, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. All remedies, either under this Agreement or by law or otherwise
afforded to any of the parties, shall be cumulative and not alternative.


9.6           If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable under applicable law, then such provision shall
be excluded from this Agreement and the remainder of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms; provided, however, that in such event this Agreement
shall be interpreted so as to give effect, to the greatest extent consistent
with and permitted by applicable law, to the meaning and intention of the
excluded provision as determined by such court of competent jurisdiction.


9.7           This Agreement may be executed in counterparts.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have signed this Convertible Loan Agreement in
one or more counterparts as of the date first hereinabove set forth.
 
 

The Company     The Investor                               Name:      Name:    
        Title:     Title:             Date:     Date:   


 
List of Exhibits:


Exhibit 1:                      Investor Details – Current Warrants
Exhibit 2:                      Form of Subscription – Current Warrants
Exhibit 3:                      Common Stock Purchase Warrant – Replacement
Warrants
Exhibit 4:                      Investor Details – Loan
Exhibit 5:                      Convertible Promissory Note
Exhibit 6:                      Common Stock Purchase Warrant – Warrant Shares


 
7

--------------------------------------------------------------------------------

 

 
EXHIBIT 1


INVESTOR DETAILS – CURRENT WARRANTS




Investor Name
Address
 
 
 
 
 
 
 
 





Number of Current Warrants
Current Warrants Being  Exercised – Current Warrant Shares  Issuable upon
Exercise
Current Warrants Exercise Price
Aggregate Warrant Exercise Price
Number of Replacement Warrants
(50% coverage)
   
$0.0____ per Share
   



 
8

--------------------------------------------------------------------------------

 


EXHIBIT 2


FORM OF SUBSCRIPTION – CURRENT WARRANTS


FORM OF SUBSCRIPTION
(to be signed on exercise of Current Warrant)
 
TO:  NEONODE INC.
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase:
______________                                ________ shares of the Common
Stock covered by such Warrant.




The undersigned herewith makes payment of the full purchase price for such
shares, at a price per share of $0.0____, for a total payment of
$___________.  Such payment takes the form of:
________________________U.S. dollars ($__________) in lawful money of the United
States.




The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________ whose address is
__________________________ .




The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.




Dated:___________________
                                                                    
(Signature must conform to name of holder as specified on the face of the
Warrant)
 
 
                                                                   
(Address)



 
9

--------------------------------------------------------------------------------

 


EXHIBIT 3


COMMON STOCK PURCHASE WARRANT – REPLACEMENT WARRANTS


 
 
 
 
10

--------------------------------------------------------------------------------

 

 
EXHIBIT 4


INVESTOR DETAILS – LOAN






Investor Name
Loan
Number of Warrants
(25% coverage)
 
$
 
 

 
 
 
 
11

--------------------------------------------------------------------------------

 


EXHIBIT 5


CONVERTIBLE PROMISSORY NOTE
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT 6


COMMON STOCK PURCHASE WARRANT – WARRANT SHARES
 
 
 
 

 
 
 
 
 
13

--------------------------------------------------------------------------------